Exhibit 10.2

 

VIASYS HEALTHCARE INC.

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made and entered into as of the 29th day of November 2004 (the
“Restatement Effective Date”), by and among VIASYS Healthcare Inc., a Delaware
corporation (together with its successors and assigns permitted under this
Agreement, the “Company”), and Martin P. Galvan (the “Executive”).

 

W I T N E S S E T H :

 

WHEREAS, the Company previously entered into an employment agreement dated as of
June 8, 2001, with the Executive whereby the Executive commenced employment with
the Company;

 

WHEREAS, the Company and the Executive entered into a retention agreement (the
“Retention Agreement”) on June 11, 2001;

 

WHEREAS, effective as of the Restatement Effective Date, the Company and the
Executive now desire to amend and restate the employment agreement as set forth
herein to embody more clearly and fully the terms and provisions of such
employment (the “Agreement”) and to incorporate into this Agreement certain
provisions previously addressed in the Retention Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is mutually acknowledged, the Company and the Executive
hereby agree as follows:

 

1.                                       DEFINITIONS.

 

(a)                                  “Affiliate” means a  person or other entity
that directly or indirectly controls, is controlled by, or is under common
control with the person or other entity specified.

 

(b)                                 “Base Salary” means the salary provided for
in Section 4 or any increased salary granted to the Executive pursuant thereto.

 

(c)                                  “Board” means the Board of Directors of the
Company.

 

(d)                                 “Cause” means the occurrence of any one or
more of the following events:

 

(i)                                     the Executive’s willful and repeated
failure to comply with the directives of the Board;

 

(ii)                                  the Executive’s conviction of a felony or
any crime involving moral turpitude; or

 

1

--------------------------------------------------------------------------------


 

(iii)                               the Executive’s willful and continued gross
neglect of his duties with the Company (other than any such occurrence resulting
from incapacity due to physical or mental illness);

 

provided, however, that, with respect to events described in subsection (i) or
(iii), (A) the Executive must be provided with a written demand by the Board
which specifically identifies the manner in which the Executive is considered to
have breached his obligation and providing the Executive with at least a thirty
(30) calendar day period in which to cure the breach, if the breach is curable;
and (B) following such event, the Executive must receive a Notice of Termination
for Cause from the Company indicating that the majority of the outside directors
of the Board has made a good faith determination that the Executive has engaged
in conduct that constitutes Cause.  For purposes of this Section 1(d), no act or
failure to act, on the part of the Executive, shall be considered willful unless
it is done, or omitted to be done, by him in bad faith and without a reasonable
belief that his action or omission was in the best interests of the Company.

 

(e)                                  “Change in Control” means an event or
occurrence set forth in any one or more of subsections (i) through (iv) below
(including an event or occurrence that constitutes a Change in Control under one
of such subsections but is specifically exempted from another such subsection):

 

(i)                                     the acquisition by an individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of
beneficial ownership of any capital stock of the Company if, after such
acquisition, such Person beneficially owns (within the meaning of Rule 13d-3
promulgated under the Exchange Act) forty percent (40%) or more of either (i)
the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”), or (ii) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (i), the following acquisitions
shall not constitute a Change in Control:

 

(1)                                  any acquisition by the Company;

 

(2)                                  any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company; or

 

(3)                                  any acquisition by any corporation pursuant
to a transaction that complies with clauses (A) and (B) of subsection (iii) of
this Section 1(e);

 

(ii)                                  the Continuing Directors (as defined
below) do not constitute a majority of the Board (or, if applicable, the Board
of Directors of a successor corporation to the Company), where the term
“Continuing Director” means at any date a member of the Board (i) who was a
member of the Board on the date of the execution of this Agreement or (ii) who
was nominated or elected subsequent to such date by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board was recommended or endorsed by at least
a majority of the directors who were Continuing

 

2

--------------------------------------------------------------------------------


 

Directors at the time of such nomination or election; provided, however, that
there shall be excluded from this clause (ii) any individual whose initial
assumption of office occurred as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents, by or on behalf of a person
other than the Board;

 

(iii)                               the consummation of a merger, consolidation,
reorganization, recapitalization or statutory share exchange involving the
Company or a sale or other disposition of all or substantially all of the assets
of the Company in one or a series of transactions (a “Business Combination”),
unless, immediately following such Business Combination, each of the following
two conditions is satisfied: (A) all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Company Common Stock
and Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than fifty percent
(50%) of the then-outstanding shares of common stock and the combined voting
power of the then-outstanding securities entitled to vote generally in the
election of directors, respectively, of the resulting or acquiring corporation
in such Business Combination (which shall include, without limitation, a
corporation which as a result of such transaction owns the Company or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) (such resulting or acquiring corporation is referred to herein as
the “Acquiring Corporation”) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, respectively;
and (B) no Person (excluding the Acquiring Corporation or any employee benefit
plan (or related trust) maintained or sponsored by the Company or by the
Acquiring Corporation) beneficially owns, directly or indirectly, forty percent
(40%) or more of the then outstanding shares of common stock of the Acquiring
Corporation, or of the combined voting power of the then-outstanding securities
of such corporation entitled to vote generally in the election of directors; or

 

(iv)                              approval by the stockholders of the Company of
a complete liquidation or dissolution of the Company.

 

(f)                                    “Change in Control Date” means the first
date during the Employment Term on which a Change in Control occurs.

 

(g)                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

(h)                                 “Disability” or “Disabled” means the
Executive’s inability to substantially perform his duties and responsibilities
under this Agreement due to physical or mental incapacity, as determined by a
medical doctor selected by the Company and the Executive. If the Parties cannot
agree on a medical doctor for such purpose, each Party shall select one medical
doctor and such doctors will jointly select a third medical doctor who shall be
the approved medical doctor for such purpose.

 

(i)                                     “Effective Date” means June 11, 2001.

 

(j)                                     “Equity Grant” means any compensatory
grant of Stock, options with respect to Stock, restricted Stock, Stock
appreciation rights or any other compensatory grant (whether or

 

3

--------------------------------------------------------------------------------


 

not such grant is payable in stock) the value of which is determined with
reference to Stock valuation.

 

(k)                                  “Good Reason” means,

 

(i)                                     other than in connection with a Change
in Control, the occurrence, without the Executive’s written consent, of any of
the events or circumstances set forth in clauses (A) through (E) below:

 

(A)                              the failure of the Company to provide Executive
with aggregate compensation (Base Salary and long-term and short-term incentive
compensation) or aggregate benefits that are at least equal (in terms of benefit
levels and reward opportunities) to those provided by the Company to Executive
immediately before the change; provided, however, that a change in the
compensation or benefits for all executives of the Company, in which Executive
is treated similarly as all other executives of a comparable responsibility
level, shall not constitute Good Reason under this Agreement;

 

(B)                                the failure to elect or reelect the Executive
to the position of Chief Financial Officer or the removal of the Executive from
such position (other than due to a termination of his employment for Cause,
without Cause, or as a result of Disability, death or the Executive’s
resignation without good reason);

 

(C)                                a significant change in the Executive’s
duties or responsibilities (including reporting responsibilities) that is
inconsistent with the Executive’s experience, training and skills and represents
a substantial diminution of the Executive’s position and responsibilities in
effect immediately prior thereto;

 

(D)                               a change in the reporting structure so that
the Executive reports to a person other than the Chief Executive Officer; or

 

(E)                                 the relocation of the offices of the Company
at which Executive is principally located to a location that is more than fifty
(50) miles from the location of such offices immediately prior to the
relocation, or the Company’s requiring the Executive to be based anywhere other
than such offices, except for required travel on the Company’s business to an
extent substantially consistent with the Executive’s business travel obligations
at the date of this Agreement.

 

(ii)                                  in connection with a Change in Control,
the occurrence, without the Executive’s written consent, of any of the events or
circumstances set forth in clauses (A) through (G) below.  Notwithstanding the
occurrence of any such event or circumstance, such occurrence shall not be
deemed to constitute Good Reason if, prior to the Termination Date specified in
the Notice of Termination given by the Executive in

 

4

--------------------------------------------------------------------------------


 

respect thereof, such event or circumstance has been fully corrected and the
Executive has been reasonably compensated for any losses or damages resulting
therefrom (provided that such right of correction by the Company shall only
apply to the first Notice of Termination for Good Reason given by the
Executive).  The Executive’s right to terminate his employment for Good Reason
under this subsection (ii) shall not be affected by the Executive’s incapacity
due to physical or mental illness.

 

(A)                              The assignment to the Executive of duties
inconsistent in any material respect with the Executive’s position (including
status, offices, the title of Chief Financial Officer and reporting
requirements), authority or responsibilities in effect immediately prior to the
earliest to occur of (1) the Change in Control Date, (2) the date of the
execution by the Company of the initial written agreement or instrument
providing for the Change in Control or (3) the date of the adoption by the Board
of Directors of a resolution providing for the Change in Control (with the
earliest to occur of such dates referred to herein as the “Measurement Date”) or
a material diminution in such position, authority or responsibilities;

 

(B)                                a reduction in the Executive’s aggregate
compensation (base salary and long-term and short-term cash incentive
compensation) or aggregate benefits as in effect on the Measurement Date or as
the same was or may be increased thereafter from time to time;

 

(C)                                the failure by the Company to (i) continue
in  effect any material compensation or benefit plan or program (including
without limitation any life insurance, medical, health and accident or
disability plan and any vacation or automobile program or policy) (a “Benefit
Plan”) in which the Executive participates or which is applicable to the
Executive immediately prior to the Measurement Date, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to such plan or program, (ii) continue the Executive’s
participation therein (or in such substitute or alternative plan) on a basis not
materially less favorable than the basis existing immediately prior to the
Measurement Date, (iii) award cash bonuses to the Executive in amounts and in a
manner substantially consistent with past practice in light of the Company’s
financial performance or (iv) continue to provide any material fringe benefit
enjoyed by Executive immediately prior to the Measurement Date;

 

(D)                               the relocation of the offices of the Company
at which Executive is principally located to a location that is more than fifty
(50) miles from the location of such offices immediately prior to the
relocation, or the Company’s requiring the Executive to be based anywhere other
than such offices, except for required travel on the Company’s business to an
extent substantially consistent with the

 

5

--------------------------------------------------------------------------------


 

Executive’s business travel obligations prior to the Change of Control;

 

(E)                                 the failure of the Company to obtain the
agreement from any successor to the Company to assume and agree to perform this
Agreement;

 

(F)                                 a purported termination of the Executive’s
employment which is not effected pursuant to a Notice of Termination satisfying
the requirements of Section 1(l); or

 

(G)                                any failure of the Company to pay or provide
to the Executive any portion of the Executive’s compensation or benefits then
due under any Benefit Plan within seven days of the date of receipt by the
Company of notice that such compensation or benefits are due, or any material
breach by the Company of this Agreement or any employment agreement with the
Executive.

 

(l)                                     “Notice of Termination” means a written
notice from one party to the other party hereto given in accordance with Section
26, terminating the Executive’s employment hereunder.  Any Notice of Termination
shall (i) indicate the specific termination provision hereunder relied on by the
party giving such notice and (ii) to the extent applicable, set forth in
reasonable detail the facts and circumstances providing a basis for termination
of the Executive’s employment under the provision so indicated.  The failure by
the Executive or the Company to set forth any fact or circumstance that
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company, respectively, hereunder or preclude the Executive
or the Company, respectively, from asserting any such fact or circumstance in
enforcing his or its respective rights hereunder.  Any Notice of Termination for
(x) Cause given by the Company must be given within ninety (90) days from the
Company becoming aware of the events or circumstances that constitute Cause and
(y) Good Reason given by the Executive must be given within thirty (30) days
from the Executive becoming aware of the events and circumstances that
constitute Good Reason.

 

(m)                               “Stock” means the common stock, $0.01 par
value per share, of the Company.

 

(n)                                 “Termination Date” means, with respect to
any termination of the Executive’s employment hereunder, the effective date of
such termination pursuant to Section 9.

 

2.                                       EMPLOYMENT TERM.

 

The Executive’s employment under the predecessor to this Agreement commenced on
the Effective Date and continued until the Restatement Effective Date on which
date the terms of this restated Agreement became effective.  This restated
Agreement shall have an initial two-year term commencing on the Restatement
Effective Date (the “Initial Employment Term”).  In addition, the term of this
Agreement shall automatically renew for periods of two years (each an “Extension
Term”) unless either party gives written notice to the other party, at least
ninety (90) days prior to the end of the Initial Employment Term or at least
ninety (90) days prior to the end of the relevant Extension Term, that the
Agreement shall not be further extended. The period

 

6

--------------------------------------------------------------------------------


 

commencing on the Effective Date and ending on the date on which the term of the
Executive’s employment under the Agreement shall terminate is hereinafter
referred to as the “Employment Term.”

 

3.                                       POSITION, DUTIES AND RESPONSIBILITIES.

 

(a)                                  Commencing on the Effective Date, the
Executive was employed as the Senior Vice President, Chief Financial Officer and
Director, Investor Relations of the Company and the Executive has been assigned
and shall be assigned such duties and responsibilities as are reasonably
consistent with such positions and such other duties and responsibilities as the
Board from time to time deems appropriate.

 

(b)                                 During the Employment Term, the Executive
shall devote his entire business time, attention and energies to the business
and interest of the Company in performing his duties and responsibilities under
this Agreement, and, to that end, the Executive shall not serve on the board of
directors of other corporations or entities without the prior approval of the
Board in each case; provided that such positions do not materially interfere
with the proper performance of the Executive’s duties and responsibilities as
set forth in Section 3.

 

(c)                                  Notwithstanding anything contained in
Section 3(b) to the contrary, nothing herein shall preclude the Executive from
(i) serving on the boards of directors of a reasonable number of trade
associations and/or charitable organizations, (ii) engaging in charitable
activities and community affairs, and (iii) managing his personal investments
and affairs, provided, that such activities do not materially interfere with the
proper performance of his duties and responsibilities as set forth in Section 3.

 

(d)                                 The Executive, in carrying out his duties
and responsibilities under this Agreement, shall report directly to the Chief
Executive Officer of the Company.

 

(e)                                  In the event of a termination of employment
of the Executive for any reason, the Executive shall immediately resign as a
member of the Board and as a member of each of the boards of directors of the
Company’s Affiliates upon which the Executive serves.

 

4.                                       BASE SALARY.

 

The Executive shall be paid an annualized base salary, payable in accordance
with the regular payroll practices of the Company, of $292,110, effective as of
March 1, 2004, which amount may be increased from time to time in the discretion
of the Board; provided, however, that once such amount is increased, it may not
be decreased except in the case of a decrease in compensation of all executives
of the Company, in which the Executive is treated similarly as all other
executives of a comparable responsibility level.

 

5.                                       ANNUAL CASH INCENTIVE AWARD.

 

During the Employment Term, the Executive shall be entitled to participate in
all long-term and short-term incentive programs established by the Company for
its senior level executives generally.  Specifically, the Executive shall be
entitled to participate in the annual cash incentive program of the Company. 
Effective as of March 1, 2004, under such program, the

 

7

--------------------------------------------------------------------------------


 

Executive shall be eligible to receive an annual bonus targeted at 60% of the
Executive’s annual base pay, or such higher percentage as the Board may, in its
discretion, determine.  The Board shall also have similar discretion to
determine any Pro-Rated Annual Bonus pursuant to Section 10(a)(ii), 10(b)(iii),
10(d)(ii) and 10(g)(ii).  The target bonus shall be subject to certain
conditions, including without limitation multipliers, that are consistent with
the annual bonus plan applicable to other senior executives of the Company.

 

6.                                       EMPLOYEE BENEFIT PROGRAMS.

 

During the Employment Term, the Executive shall be entitled to participate in
all employee pension and welfare benefit plans and programs made available to
the Company’s senior level executives or to its employees generally, as such
plans or programs may be in effect from time to time, including, without
limitation, pension, profit sharing, savings and other retirement plans or
programs, medical, dental, hospitalization, short-term and long-term disability
and life insurance plans, accidental death and dismemberment protection, travel
accident insurance, and any other pension or retirement plans or programs and
any other employee welfare benefit plans or programs that may be sponsored by
the Company from time to time, including without limitation any plans that
supplement the above-listed types of plans or programs, whether funded or
unfunded.  The Executive shall be entitled to vacation and sick leave in
accordance with the Company’s vacation, holiday and other pay for time not
worked policies on a basis no less favorable than that which is authorized for
the Company’s senior-level executives.

 

7.                                       PERQUISITES.

 

During the Employment Term, the Executive shall be entitled to participate in
all of the Company’s executive perquisites in accordance with the terms and
conditions of such arrangements as are in effect from time to time for the
Company’s senior-level executives.

 

8.                                       REIMBURSEMENT OF BUSINESS AND OTHER
EXPENSES.

 

The Executive is authorized to incur reasonable expenses in carrying out his
duties and responsibilities under this Agreement, and the Company shall promptly
reimburse him for such expenses, subject to documentation in accordance with the
Company’s policy.

 

9.                                       TERMINATION OF EMPLOYMENT.

 

The Executive’s employment hereunder shall terminate effective immediately upon
the earliest to occur of the following events:

 

(a)                                  death of the Executive;

 

(b)                                 receipt by either party of a Notice of
Termination for Disability from the other party, but in any event not until the
Executive is determined to be disabled in accordance with Section 1(h);

 

(c)                                  the 31st day following receipt by the
Executive of the Notice of Termination for Cause from the Company indicating
that a majority of the outside directors of the Board has

 

8

--------------------------------------------------------------------------------


 

made a good faith determination that the Executive has engaged in conduct that
constitutes Cause; provided, that (i) if such action or failure to act is
curable, the Executive fails to correct the action or failure to act that
constitutes the grounds for Cause in a manner reasonably satisfactory to the
Board within the thirty (30) day period following receipt by the Executive of
the Notice of Termination for Cause; and (ii) the Executive together with his
counsel, shall have had an opportunity to be heard by the Board regarding the
conduct in question.  Immediately upon receipt by the Executive of a Notice of
Termination for Cause from the Company, the Executive shall take a mandatory
paid leave of absence from the Company for such thirty (30) day period;
provided, however, that the leave of absence shall terminate within two (2) days
of the cure if such cure is effected prior to the end of the thirty-day period;

 

(d)                                 the 31st day following receipt by the
Company of a Notice of Termination for Good Reason from the Executive if the
Company fails to cure within the thirty (30) day period following the Company’s
receipt of such written notice;

 

(e)                                  the 31st day following receipt by the
Executive of a Notice of Termination Without Cause from the Company;

 

(f)                                    the 31st day following receipt by the
Company of a Notice of Termination Without Good Reason from the Executive; and

 

(g)                                 the last day of the Employment Term
following expiration of the Employment Term without renewal by the Company.

 

10.                                 RIGHTS AND REMEDIES UPON TERMINATION OF
EMPLOYMENT.

 

(a)                                  TERMINATION DUE TO DEATH.  In the event
that the Executive’s employment is terminated due to his death, his estate or
his beneficiaries, as the case may be, shall be entitled to the following
benefits:

 

(i)                                     the Executive’s then current Base Salary
through the Termination Date, which shall be payable in a lump sum within thirty
(30) days of the Termination Date;

 

(ii)                                  an annual cash incentive bonus award for
the year in which the termination occurs, pro-rated through the Termination
Date, determined in accordance with the annual bonus plan and the provisions of
Section 5, which award, if and to the extent so determined to be owed, shall be
payable when long-term and short-term incentive awards, as applicable, are
normally paid to comparable executives (the “Pro-Rated Annual Bonus”); and

 

(iii)                               each Equity Grant held by the Executive,
whether or not issued under this Employment Agreement, that has not vested prior
to that date shall immediately vest (and all relevant vesting restrictions shall
lapse) and to the extent subject to an exercise period, shall remain exercisable
until one year following the Termination Date (but in no event beyond the end of
each such Grant’s otherwise applicable exercise period).

 

9

--------------------------------------------------------------------------------


 

(b)                                 TERMINATION DUE TO DISABILITY.  In the event
that the Executive’s employment is terminated by either party due to his
Disability, he shall be entitled to the following benefits:

 

(i)                                     disability benefits in accordance with
the long-term disability (“LTD”) program then in effect for comparable
executives of the Company;

 

(ii)                                  the Executive’s then current Base Salary
through the end of the LTD elimination period, which shall be payable in a lump
sum within thirty (30) days of the Termination Date;

 

(iii)                               a Pro-Rated Annual Bonus;

 

(iv)                              each Equity Grant held by the Executive,
whether or not issued under this Employment Agreement, that has not vested prior
to that date shall immediately vest (and all relevant vesting restrictions shall
lapse) and to the extent subject to an exercise period, shall remain exercisable
until one year following the Termination Date (but in no event beyond the end of
each such Grant’s otherwise applicable exercise period); and

 

(v)                                 continued participation at the Company’s
expense in all medical and dental insurance coverage in which he was
participating on the date of his termination until the earlier of (A) eighteen
(18) months following the Termination Date, or (B) the date, or dates, he
receives substantially equivalent coverage and benefits under the plans and
programs of a subsequent employer.

 

(c)                                  TERMINATION BY THE COMPANY FOR CAUSE.  In
the event that the Company terminates the Executive’s employment for Cause:

 

(i)                                     the Executive shall be entitled to
receive his current Base Salary through the Termination Date, which shall be
payable in a lump sum within thirty (30) days of the Termination Date;

 

(ii)                                  each Equity Grant held by the Executive,
whether or not issued under this Employment Agreement, (A)  that has not vested
prior to that date shall immediately cease to vest and shall be forfeited to the
Company and cancelled, and (B)  that has vested prior to or on the Termination
Date, to the extent subject to an exercise period, shall remain exercisable for
ninety (90) days following the Termination Date (but in no event beyond the end
of each such Grant’s otherwise applicable exercise period); and

 

(iii)                               the Executive shall not be entitled to any
benefits, severance or other compensation.

 

(d)                                 TERMINATION FOR GOOD REASON.  In the event
the Executive’s employment is terminated by the Executive for Good Reason other
than in connection with a Change in Control pursuant to Section 10(i), the
Executive shall be entitled to the following benefits:

 

10

--------------------------------------------------------------------------------


 

(i)                                     the Executive’s then current Base Salary
through the Termination Date, which shall be payable in a lump sum within thirty
(30) days of the Termination Date;

 

(ii)                                  a Pro-Rated Annual Bonus;

 

(iii)                               an amount equal to 150% of the sum of (i)
the Executive’s then current Base Salary and (ii) the most recent short term and
long term cash incentive award paid or awarded to the Executive pursuant to
Section 5, payable in a lump sum within ninety (90) days of the Termination
Date;

 

(iv)                              each Equity Grant held by the Executive,
whether or not issued under this Employment Agreement, that has not vested prior
to that date shall immediately vest (and all relevant vesting restrictions shall
lapse) and to the extent subject to an exercise period, shall remain exercisable
until one year following the Termination Date (but in no event beyond the end of
each such Grant’s otherwise applicable exercise period); and

 

(v)                                 continued participation at the Company’s
expense in all medical and dental insurance coverage in which he was
participating on the date of his termination until the earlier of (A) eighteen
(18) months following the Termination Date or (B) the date, or dates, he
receives substantially equivalent coverage and benefits under the plans and
programs of a subsequent employer.

 

(e)                                  TERMINATION WITHOUT GOOD REASON.  In the
event of a termination of employment by the Executive on his own initiative,
other than due to (A) death, (B) Disability, (C) Good Reason, (D) the expiration
of the then current Employment Term, (E) a notice from one party to the other of
its intent not to extend the Employment Term; or (F) in connection with a Change
in Control:

 

(i)                                     the Executive shall be entitled to
receive his current Base Salary through the Termination Date, which shall be
payable in a lump sum within thirty (30) days of the Termination Date;

 

(ii)                                  each Equity Grant held by the Executive,
whether or not issued under this Employment Agreement, (A) that has not vested
prior to that date shall immediately cease to vest and shall be forfeited to the
Company and cancelled, and (B) that has vested prior to the Termination Date, to
the extent subject to an exercise period, shall remain exercisable until three
months following the Termination Date (but in no event beyond the end of each
such Grant’s otherwise applicable exercise period); and

 

(iii)                               the Executive shall not be entitled to any
benefits, severance or other compensation.

 

(f)                                    TERMINATION WITHOUT CAUSE.  A termination
of the Executive’s employment by the Company, other than due to (A) death, (B)
Disability, (C) Cause, (D) the expiration of the then current Employment Term,
(E) a notice from one party to the other of its intent not to extend the
Employment Term or (F) in connection with a Change in Control,  shall have the
same consequences as provided in Section 10(d) for a termination of the
Executive’s employment by the Executive for Good Reason.

 

11

--------------------------------------------------------------------------------


 

(g)                                 EXPIRATION OF EMPLOYMENT TERM.  In the event
that Executive’s employment with the Company ceases due to expiration of the
Employment Term as a result of the Company’s notification to the Executive of
the non-renewal of the Employment Term, the Executive shall be entitled to:

 

(i)                                     his current Base Salary through the
Termination Date, which shall be payable in a lump sum within thirty (30) days
of the Termination Date;

 

(ii)                                  a Pro-Rated Annual Bonus; and

 

(iii)                               a severance payment equal to 50% of his then
current Base Salary payable in twelve (12) equal monthly installments commencing
with the calendar month immediately following the calendar month in which he
separates from the service of the Company.

 

(h)                                 OTHER TERMINATION BENEFITS.  In the case of
any of the foregoing terminations, to the extent not previously paid or provided
or otherwise contrary to the terms and conditions of this Agreement, the
Executive or his estate or beneficiaries, as the case may be, shall also be
entitled to the balance of any incentive awards due the Executive but not yet
paid (including without limitation awards due for performance periods that have
been completed, but have not yet been paid), any expense reimbursements due the
Executive, and other benefits, if any, in accordance with applicable plans or
programs of or contracts or agreements of the Executive with the Company.

 

(i)                                     TERMINATION IN CONNECTION WITH A CHANGE
IN CONTROL.  Notwithstanding anything to the contrary in this Agreement, in the
event that (A) a Change of Control occurs; and (B) the Executive’s employment
with the Company is terminated by the Company without Cause or by the Executive
with Good Reason, in each case within eighteen (18) months following a Change in
Control, the Executive shall be entitled to the following payments and benefits,
with any cash payments to be made in a lump sum within thirty (30) days
following the Termination Date:

 

(1)                                  the sum of (A) the Executive’s Base Salary
through the Termination Date, (B) the product of (x) the annual bonus paid or
payable (including without limitation any bonus or portion thereof which has
been earned but deferred) for the most recently completed fiscal year and (y) a
fraction, the numerator of which is the number of days in the current fiscal
year through the Termination Date, and the denominator of which is 365 and (C)
the amount of any compensation previously deferred by the Executive (together
with any accrued interest or earnings thereon) and any accrued vacation pay, in
each case to the extent not previously paid (the sum of the amounts described in
clauses (A), (B), and (C) shall be hereinafter referred to as the “Accrued
Obligations”);

 

(2)                                  an amount equal to (A) one and one-half
(1.5) multiplied by (B) the sum of (x) the Executive’s highest annual base
salary in any twelve-month period (on a rolling basis) during the five-year
period prior to the Change in Control Date and (y) the Executive’s highest
annual bonus in any twelve-month period (on a rolling basis) during the
five-year period prior to the Change in Control Date;

 

12

--------------------------------------------------------------------------------


 

(3)                                  for eighteen months after the Termination
Date, or such longer period as may be provided by the terms of the appropriate
plan, program, practice or policy, the Company shall continue to provide
benefits to the Executive and the Executive’s family at least equal to those
which would have been provided to them if the Executive’s employment had not
been terminated, in accordance with the applicable Benefit Plans in effect on
the Measurement Date or, if more favorable to the Executive and his family, in
effect generally at any time thereafter with respect to other peer executives of
the Company and its affiliated companies; provided, however, that if the
Executive becomes reemployed with another employer and is eligible to receive a
particular type of benefits (e.g., health insurance benefits) from such employer
on terms at least as favorable to the Executive and his family as those being
provided by the Company, then the Company shall no longer be required to provide
those particular benefits to the Executive and his family; and

 

(4)                                  to the extent not previously paid or
provided, the Company shall timely pay or provide to the Executive any other
amounts or benefits required to be paid or provided or which the Executive is
eligible to receive following the Executive’s termination of employment under
any plan, program, policy, practice, contract or agreement of the Company and
its affiliated companies; provided, however, that for purposes of this
subparagraph (4), and without regard to the requirements of Sections 10(i)(A)
and 10(i)(B) above, Section 4.3 (Taxes) of the Retention Agreement (as it stood
immediately prior to the Restatement Effective Date) shall remain in effect and
shall continue to be deemed to be an agreement of the Company.

 

For purposes of determining eligibility (but not the time of commencement of
benefits) of the Executive for retiree benefits to which the Executive is
entitled, the Executive shall be considered to have remained employed by the
Company until three years after the Termination Date.

 

(j)                                     OUTPLACEMENT SERVICES.  In the event
that the Executive’s employment is terminated in accordance with Section 10
without Cause or for Good Reason, the Company shall provide outplacement
services through one or more outside firms of the Executive’s choosing up to an
aggregate of $20,000, with such services to extend until the earlier of (i)
twelve (12) months following the Termination Date or (ii) the date on which the
Executive secures full time employment.

 

(k)                                  NATURE OF PAYMENTS.  Any amounts due under
this Section 10 are in the nature of severance payments considered to be
reasonable by the Company and are not in the nature of a penalty.

 

(l)                                     NO MITIGATION; NO OFFSET.  The Executive
shall not be required to mitigate the amount of any payment or benefit provided
in this Section 10 by seeking other employment or otherwise.  Further, except as
provided in this Section 10, the amount of any payment or benefits provided for
in this Section 10 shall not be reduced by any compensation earned by the
Executive as a result of employment by another employer or be offset by any
amount claimed to be owed by the Executive to the Company.

 

(m)                               RELEASE.  To the fullest extent permitted by
applicable law, the Company’s obligation to pay or provide any benefits to the
Executive under this Agreement shall be subject

 

13

--------------------------------------------------------------------------------


 

to the requirement that he execute (and not breach or rescind) a comprehensive
release in favor of the Company, its officers, directors and related parties,
with such release to be in such form as the Company may determine as of the
Termination Date.

 

11.                                 CONFIDENTIALITY & ASSIGNMENT OF INVENTIONS.

 

(a)                                  The Executive has executed and delivered to
the Company on the Effective Date the Company’s standard employee
Confidentiality and Assignment of Inventions Agreement, and acknowledges that he
continues to be bound by that Agreement.

 

(b)                                 Upon the termination of the Executive’s
employment, the Executive (or in the event of his death, the Executive’s
personal representative) shall promptly surrender to the Company the original
and all copies of any materials containing confidential information of the
Company which are then in the Executive’s possession or control; provided,
however, that the Executive shall not be required to surrender his rolodexes,
personal diaries and other items of a personal nature.

 

12.                                 NON-COMPETITION; NON-SOLICITATION.

 

(a)                                  The Executive acknowledges (i) that in the
course of his employment with the Company he has and will become familiar with
trade secrets and customer lists of, and other confidential information
concerning, the Company and its Affiliates, customers, and clients and (ii) that
his services will be of special, unique and extraordinary value to the Company.

 

(b)                                 The Executive agrees that, during the
Employment Term and for a period of one year following his termination of
employment for any reason (the “Non-Competition Period”), he shall not in any
manner, directly or indirectly, through any person, firm, corporation or
enterprise, alone or as a member of a partnership or as an officer, director,
stockholder, investor or employee of or advisor or consultant to any person,
firm, corporation or enterprise or otherwise, engage or be engaged, or assist
any other person, firm, corporation or enterprise in engaging or being engaged
(collectively, the “Restricted Activity”), in any Competitive Activity (as
defined below). For the purposes of this Section 12, a “Competitive Activity”
shall mean unless otherwise determined by the Board a business that (i) is being
conducted by the Company or any Affiliate at the time in question and (ii) was
being conducted, or was under active consideration to be conducted, by the
Company or any Affiliate, at the date of the termination of the Executive’s
employment.  It is agreed and understood that the prohibitions provided for in
this Section 12(b) shall not restrict the Executive from engaging in Restricted
Activity for any subsidiary, division or Affiliate or unit of a company
(collectively a “Related Entity”) if that Related Entity is not engaged in a
Competitive Activity, irrespective of whether some other Related Entity of that
company engages in what would otherwise be considered to be a Competitive
Activity (as long as Executive does not engage in Restricted Activity for such
other Related Entity).

 

(c)                                  The Executive further agrees that during
the Non-Competition Period he shall not (i) in any manner, directly or
indirectly, hire or cause to be hired any employee of or advisor or consultant
to the Company or any of its Affiliates for any purpose or in any capacity
whatsoever, or (ii) in connection with any business to which Section 12(b)
applies, call on, service, solicit or

 

14

--------------------------------------------------------------------------------


 

otherwise do business with any customer of the Company or any of its Affiliates;
provided, however, that the restriction contained in clause (ii) of this Section
12(c) shall not apply to, or interfere with, the proper performance by the
Executive of his duties and responsibilities under Section 3 of this Agreement.

 

(d)                                 Nothing in this Section 12 shall prohibit
the Executive from being a passive owner of not more than two percent (2%) of
the outstanding common stock, capital stock and equity of any firm, corporation
or enterprise so long as the Executive has no active participation in the
management of business of such firm, corporation or enterprise.

 

(e)                                  If the restrictions stated herein are found
by a court to be unreasonable, the parties hereto agree that the maximum period,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area and that the court shall revise
the restrictions contained herein to cover the maximum period, scope and area
permitted by law.

 

13.                                 REMEDIES.

 

Each of the parties to this Agreement shall be entitled to enforce its rights
under this Agreement specifically, to recover damages and costs (including
without limitation reasonable attorney’s fees) caused by any breach of any
provision of this Agreement and to exercise all other rights existing in its
favor.  The parties hereto agree and acknowledge that money damages would not be
an adequate remedy for any breach of the provisions of this Agreement and that
any party may in its sole discretion apply to any court of law or equity of
competent jurisdiction (without posting any bond or deposit) for specific
performance and/or other injunctive relief in order to enforce or prevent any
violations of the provisions of this Agreement.  Nothing in this Section 13 is
intended to prevent the parties from raising any and all defenses with respect
to the necessity for, and scope of, such injunctive or equitable relief.

 

14.                                 NON-DISPARAGEMENT

 

The Executive agrees not to disparage the name, business reputation or business
practices of the Company or any of its respective subsidiaries or affiliates, or
their (or their subsidiaries’ or affiliates’) officers, employees and directors
and the Company agrees not to disparage the name or business reputation of the
Executive.  If either party fails to comply with this provision, the other party
shall have the right to respond truthfully to such disparaging statements,
notwithstanding the terms of this Section 14.

 

15.                                 RESOLUTION OF DISPUTES.

 

Subject to the provisions of Section 13 regarding specific performance and/or
injunctive relief, any disputes arising under or in connection with this
Agreement shall be resolved by binding arbitration, to be held in Philadelphia,
Pennsylvania, in accordance with the rules and procedures of the American
Arbitration Association.  Judgment upon the award rendered by the arbitrator(s)
may be entered in any court having jurisdiction thereof.

 

15

--------------------------------------------------------------------------------


 

16.                                 EXPENSES.

 

Subject to the provisions of Sections 14 and 15, in the event any party hereto
(for the purposes of this Section 16, the “Aggrieved Party”) seeks a judicial
adjudication of, or an award in arbitration to enforce, the Aggrieved Party’s
rights under, or to recover damages for the breach of, this Agreement, the
Aggrieved Party shall be entitled to recover from the other party or parties, as
the case may be, and shall be indemnified by the other party or parties, as the
case may be, against, any and all costs actually and reasonably incurred by the
Aggrieved Party in such judicial adjudication or arbitration, including, without
limitation, reasonable attorney’s fees, but only if the Aggrieved Party prevails
in such proceeding.

 

17.                                 LIABILITY INSURANCE.

 

The Company agrees to obtain, continue and maintain a directors’ and officers’
liability insurance policy covering the Executive to the extent the Company
provides such coverage for its other comparable executives.

 

18.                                 ASSIGNABILITY; BINDING NATURE.

 

This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors, heirs (in the case of the Executive) and assigns. 
Rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company pursuant to a merger or consolidation in which the
Company is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of the Company, provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company and such assignee or transferee assumes the liabilities, obligations and
duties of the Company, as contained in this Agreement, either contractually or
as a matter of law.  The Company further agrees that, in the event of a sale of
assets or liquidation as described in the preceding sentence, it shall take
whatever action it reasonably can in order to cause such assignee or transferee
to expressly assume the liabilities, obligations and duties of the Company
hereunder.  No rights or obligations of the Executive under this Agreement may
be assigned or transferred by the Executive other than his rights to
compensation and benefits, which may be transferred only by will or operation of
law.

 

19.                                 REPRESENTATIONS AND WARRANTIES.

 

(a)                                  The Company represents and warrants that it
has all requisite corporate power and authority to enter into this Agreement and
that the performance by the Company of its obligations under this Agreement will
not violate any agreement to which it is a party.

 

(b)                                 The Executive represents that the execution
of this Agreement by the Executive and the performance by him of his obligations
hereunder will not violate any agreement to which he is a party.

 

(c)                                  The Executive hereby represents and
warrants that he is not bound by the terms of any agreement with any previous
employer or other party to refrain from competing, directly or indirectly, with
the business of such previous employer or any other party.  The Executive
further represents and warrants that Executive’s performance of all the terms of
this Agreement

 

16

--------------------------------------------------------------------------------


 

and as an employee of the Company does not and will not breach any agreement to
keep in confidence proprietary information, knowledge or data acquired by the
Executive in confidence or in trust prior to Executive’s employment with the
Company.  The Executive will not disclose to the Company or induce the Company
to use any confidential or proprietary information or material belonging to any
previous employer or others.  The Executive will not hereafter grant anyone any
rights inconsistent with the terms of this Agreement.

 

20.                                 ENTIRE AGREEMENT.

 

This Agreement and the Exhibits attached hereto and incorporated herein by
reference contain the entire understanding and agreement between the parties
concerning the subject matter hereof and thereof and supersede all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the parties with respect thereto.  This is an
integrated document.

 

21.                                 AMENDMENT OR WAIVER.

 

No provision in this Agreement may be amended unless such amendment is agreed to
in writing and signed by the Executive and an authorized officer of the Company,
other than the Executive.  No waiver by either party of any breach by the other
party of any condition or provision contained in this Agreement to be performed
by such other party shall be deemed a waiver of a similar or dissimilar
condition or provision at the same or any prior or subsequent time.  Any such
waiver must be in writing and signed by the Executive or an authorized officer
of the Company, other than the Executive, as the case may be.

 

22.                                 SEVERABILITY.

 

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law so as to
achieve the purposes of this Agreement.

 

23.                                 SURVIVORSHIP.

 

Except as otherwise expressly set forth in this Agreement, the respective rights
and obligations of the parties hereunder shall survive any termination of the
Executive’s employment.  This Agreement itself (as distinguished from the
Executive’s employment) may not be terminated by either party without the
written consent of the other party.  In the event of a Change in Control, the
Company shall require any successor to the Company or any acquiror of all or
substantially all the Company’s assets to assume and honor the Agreement.

 

24.                                 REFERENCES.

 

In the event of the Executive’s death or a judicial determination of his
incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to his beneficiary, estate or other legal
representative.

 

17

--------------------------------------------------------------------------------


 

25.                                 GOVERNING LAW/JURISDICTION.

 

This Agreement shall be governed in accordance with the laws of the Commonwealth
of Pennsylvania without reference to principles of conflict of laws.

 

26.                                 NOTICES.

 

All notices and other communications required or permitted hereunder shall be in
writing and shall be deemed given when (a) delivered personally, (b) sent by
certified or registered mail, postage prepaid, return receipt requested or (c)
delivered by overnight courier (provided that a written acknowledgment of
receipt is obtained by the overnight courier) to the party concerned at the
address indicated below or to such changed address as such party may
subsequently give such notice of:

 

If to the Company:

 

VIASYS Healthcare Inc.
227 Washington Street, Suite 200
Conshohocken, PA 19428
Attn: Chief Executive Officer

 

 

 

Copy to:

 

VIASYS Healthcare Inc.
227 Washington Street, Suite 200
Conshohocken, PA 19428
Attn: General Counsel

 

 

 

If to Executive:

 

Martin P. Galvan
30 Foxfield Court
Broad Axe, PA 19002

 

27.                                 HEADINGS.

 

The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.

 

28.                                 COUNTERPARTS.

 

This Agreement may be executed in counterparts.

 

[Remainder of Page Intentionally Left Blank]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
restatement set forth above.

 

 

VIASYS HEALTHCARE INC.

 

 

 

 

 

By:

 

 

 

 

 

/s/ Randy H. Thurman

 

 

Name:

Randy H. Thurman

 

Title:

Chairman, President and Chief
Executive Officer

 

 

 

 

 

/s/ Martin P. Galvan

 

 

Martin P. Galvan

 

19

--------------------------------------------------------------------------------